Citation Nr: 0614911	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-29 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's asthma was caused by his active military 
service from March 1969 to March 1971.  

2.  The veteran's chronic obstructive pulmonary disease 
(COPD) was caused by a long history of smoking well after and 
before his military service.

3.  The veteran does not have a current diagnosis of PTSD.  

4.  The veteran has Level I hearing loss in both the left and 
right ears.  


CONCLUSIONS OF LAW

1.  Service connection for asthma is established.  
38 U.S.C.A. 
§§ 1110, 5107 (West 2005); 38 C.F.R. § 3.303 (2005).  

2.  Service connection for COPD related to smoking after 
service is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2005); 
38 C.F.R. § 3.303 (2005).  

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.304(f) (2005). 

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 C.F.R. §§ 4.1-
4.7, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran has current diagnoses of 
asthma, chronic obstructive pulmonary disease (COPD), and 
chronic recurrent bronchitis.  The veteran can walk less than 
half a flight of stairs and he has exacerbations of his lung 
disease on a one to two week basis that causes him to visit 
the emergency room.  He uses Atrovent inhalers twice a day 
and uses an albuterol nebulizer five to six times daily.  
Thus, the veteran has a current disability.  

The veteran has an extensive history of smoking.  He has 
smoked a least one pack a day, sometimes two packs a day, for 
the last forty years, providing very negative evidence 
against this claim that this disorder is related to service.   

The veteran underwent a VA respiratory examination in January 
2005.  The veteran's lungs had diminished breath sounds 
throughout all quadrants at the apex and at the base 
anteriorly and posteriorly, but no posterior wheezing was 
noted.  There was severe anterior wheezing in both lungs.  
The veteran's breathing had mild retractions of his 
respiratory accessory musculature, with flattening on 
auscultation and percussion bilaterally.  The examiner 
reported that the veteran had a severe obstructive 
ventilatory defect with a largely reversible bronchospastic 
component.  

The examiner noted that the veteran's pulmonary function 
tests and disease symptoms had worsened since his previous VA 
examination in August 2001.  The examiner concluded that the 
veteran had asthma, which predominated over the fixed, 
irreversible emphysematous component of his COPD.  He stated 
that it is as least as likely as not that the veteran's 
respiratory disorder originated during his military service.  

The examiner was quite adamant that the veteran's asthma was 
the result of his military service and questioned why the 
claim was denied.  The examiner noted that it was too 
speculative to say how the proportions of the veteran's 
disability picture were divided, but the examiner concluded 
that 50 to 60 percent of it was as last as likely as not to 
be caused by his asthma condition acquired in service, as 
opposed to his smoking-induced COPD.  

In August 2001, the veteran underwent a VA respiratory 
examination.  The examiner noted that the veteran smoked a 
pack of cigarettes a day since he was 16.  He was 52 at the 
time of the August 2001 examination.  The veteran reported 
having a constant cough that rarely produced sputum.  He did 
not have hemoptysis or anorexia.  He had previously been 
diagnosed with asthma, emphysema, and COPD.  The examiner 
diagnosed him with asthma and COPD.  Without resorting to 
speculation, the examiner could not determine what component 
of the veteran's respiratory disorder was attributable to his 
asthma and what was attributable to his COPD, which was 
caused by smoking.  However, the examiner stated that the 
veteran's asthma contributed materially to his current level 
of disability.  The examiner concluded that it is as likely 
as not that the veteran's asthma had its onset in the 
military.  

The Board can not ignore the long history of tobacco abuse in 
this veteran which clearly appears to be a major cause of his 
difficulties.  The factual evidence presented by the veteran 
himself clearly reveals that he began smoking before service, 
continued to smoke for decades after service, and the medical 
evidence clearly supports the finding that it is this 
tragically long history of smoking that has lead to the 
majority of the veteran's respiratory problems.  The Board, 
however, finds that the medical examinations and facts cited 
above are entitled to great probative weight and provide 
evidence in favor of the claim of service connection for 
asthma associated with service.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for asthma only.  The appeal is 
granted.  

Although the veteran's claim for service connection for a 
asthma is granted, the Board observes that the veteran has a 
very severe, prolonged smoking habit.  The Board emphasizes, 
as the January 2005 and August 2001 VA examinations did, that 
not all of the veteran's respiratory problems can be 
attributable to his period of active service from March 1969 
to March 1971.  Some, if not most, of his respiratory 
problems are caused by smoking.  The veteran's private and VA 
medical records show repeated requests and admonishments to 
cease smoking immediately, but the veteran, while decreasing 
the number of cigarettes smoked per day, has not shown an 
interest in quitting entirely.  The fact that he had asthma 
and continued to smoke for decades leads to the conclusion 
that the majority of the veteran's current problems are the 
result of the veteran's failure to end smoking, a nonservice-
related condition that medical evidence indicates caused the 
majority of the veteran's respiratory difficulties. 

The Board only grants service connection for the portion of 
the veteran's respiratory disorder that was caused by asthma.  
Congress has prohibited VA from establishing service 
connection when a disability is caused by smoking.  See 
Public Law No. 105-206, § 9014, 112 Stat. 865 (1998).  VA 
issued an implementing regulation, 38 C.F.R. § 3.300, 
reflecting the statutory provision stating that a disability 
will not be service connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
2002).  In pertinent part, 38 C.F.R. § 3.300 provides that 
"(a) for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service." Id.  However, service connection is not precluded 
where "[t]he disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service." Id. For purposes of the 
regulation, "otherwise shown" means that the disability or 
death can be service- connected on some basis other than the 
veteran's use of tobacco products during service. Id.  

In this case, part of the veteran's disability is attributed 
to the asthma that began in service.  Therefore, the Board 
can only grant the claim for the portion of the veteran's 
respiratory disorder caused by asthma.  The Board finds that, 
notwithstanding the regulation that bars the award of service 
connection for a disability associated with smoking, that the 
veteran's COPD was not caused by his smoking in service, but 
by his decades of smoking both before and after service.  The 
RO will be required to distinguish between the COPD and the 
service connected asthma in awarding the veteran any 
compensation.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran underwent an evaluation for PTSD at a VA Medical 
Center (VAMC) in January 2005.  The examiner reviewed the 
veteran's claims file prior to the evaluation.  The veteran 
suffered a stroke in December 1997 and was left with 
expressive and receptive aphasia.  It was difficult for the 
examiner to interview and evaluate the veteran due to his 
aphasia and difficulty understanding complex issues.  The 
veteran's spouse attended the evaluation and spoke for him.  
She had no knowledge that the veteran ever suffered from 
auditory or visual hallucinations.  He was depressed 
approximately once a month.  He has trouble sleeping and 
significant concentration problems.  His spouse was unsure if 
he had positive or poor self-esteem.  She denied knowledge of 
any suicidal ideation.  His spouse stated that he experienced 
a few traumatic incidents in Vietnam, including rocket 
attacks on his unit, suffering from burns on his face, neck, 
chest, and arms, and being shot at by a Vietnamese soldier.  
The veteran's spouse was unsure whether he had experienced 
any recent upsetting memories about Vietnam.  She denied 
recent nightmares, flashbacks or events that triggered 
upsetting memories of Vietnam.  

The veteran himself was only able to provide very limited 
information due to his expressive and receptive aphasia.  

The examiner indicated that the veteran does not meet the 
criteria for a diagnosis of PTSD because his spouse could not 
confirm any symptoms of re-experiencing traumatic events in 
Vietnam.  The examiner stated that the veteran may qualify 
for a diagnosis of vascular dementia and that he did not 
appear to be competent to manage his VA benefits.  The Board 
finds that the January 2005 PTSD evaluation is entitled to 
great probative weight and provides evidence against the 
claim.  

There are no other medical records that provide a diagnosis 
of PTSD.  After his stroke, the veteran was diagnosed with a 
psychological disorder due to a physical problem in April 
1999.  A VA psychology note from March 2000 assessed PSTD by 
reported history from the veteran's spouse, but did not 
provide a diagnosis of PTSD.  Medical history provided by a 
veteran's spouse and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As there is no current diagnosis of PTSD, the Board finds 
that the preponderance of the evidence is against granting 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral hearing loss, currently 
assigned a noncompensable evaluation under DC 6100, bilateral 
hearing loss.  38 C.F.R. § 4.85.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran underwent a VA audiological evaluation in May 
2001.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
25
40
55
LEFT

25
30
40
45

The average puretone threshold was 38 in the right ear and 35 
in the left ear.  Due to the veteran's aphasia, a speech 
recognition test could not be conducted. 

In this case, the results of May 2001 VA examination must be 
applied to Table VIA of the VA regulations (Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average) because the veteran was unable to undergo 
a speech recognition test.  38 C.F.R. § 4.85(c).  Application 
of the results to Table VIA yields a Roman numeral value of I 
in both the left and right ears.  Applying these values to 
Table VII, the Board must find that the veteran's bilateral 
hearing loss is 0 percent disabling.  As noted above, the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule, 
as has been done in this case, to the numeric designations 
assigned after an audiometric evaluation was rendered, as has 
also been done in this case, leading to the noncompensable 
evaluation, but not more.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a compensable 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

The Board notes that there is no evidence of tinnitus to 
warrant application of DC 6260, tinnitus.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2005, June 2003, and May 2001, as well as 
information provided in the March 2005 supplemental statement 
of the case (SSOC) and September 2003 statement of the case 
(SOC), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the March 2005 SSOC and September 
2003 SOC include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in May 
2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the March 2005, June 
2003, and May 2001 VCAA notices and the March 2005 SSOC and 
September 2003 SOC otherwise fully notified the veteran of 
the need to give VA any evidence pertaining to his claim, 
such that there is no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With respect to the veteran's service connection claims, 
during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide 
the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concluded that the preponderance of the 
evidence is against the appellant's claim(s) for service 
connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Beyond the above, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER


Service connection for asthma is granted.  

Service connection for chronic obstructive pulmonary disease 
is denied. 

Service connection for PTSD is denied.  

An initial compensable disability rating for bilateral 
hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


